Mr. Justice Wright delivered the opinion of the Court. Appellee brought suit against the appellant, alleging that on the 15th day of June, 1896, the defendant negligently suffered a board sidewalk in said city to be in an unsafe condition; that one of the boards was loose, on which appellee tripped, fell and dislocated her hand and wrist. The jury found in favor of the appellee, and assessed her damages at $250; and the court having overruled the appellant’s motion for a new trial, rendered judgment on the verdict against the appellant, from which it appeals to this court, assigning for error improper evidence was admitted by the court, improper instructions to the jury, and that the verdict is against the weight of the evidence. We find no reversible error in the rulings of the court, nor in the instructions to the jury. Some of the instructions are not free from criticism, but we think, under the evidence, the jury could not have been misled by them. We think the evidence warranted the jury in finding that the walk in question was in bad condition; that some of the boards, especially the one that caused the injury to appellee, had become broken from their fastenings, and thereby dangerous to pedestrians; and that this condition had existed for such a length of time that the municipal authorities, in the 'exercise of reasonable care, should have known of such condition, and repaired the walk. We find no error sufficient to reverse the judgment of the Circuit Court, and it will therefore be affirmed.